Citation Nr: 1450912	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-11 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for right thigh numbness, to include as secondary to a low back disability and/or an undiagnosed illness.

3.  Entitlement to service connection for residuals of heat exhaustion. 

4.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected right shoulder rotator cuff injury with arthritis (major) and/or an undiagnosed illness.

5.  Entitlement to service connection for a right arm disorder, to include as secondary to service-connected right shoulder rotator cuff injury with arthritis (major) and/or an undiagnosed illness.

6.  Entitlement to service connection for a right hip disorder, to include as secondary to a low back disability and/or an undiagnosed illness.
REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from February 1981 to February 2005.  She had active duty from February 2003 to May 2004.  The Veteran had active duty for training (ACDUTRA) from January 11, 1982 to June 17, 1982; June 14, 1986 to June 28, 1986; and July 9, 1993 to November 10, 1993.  She had inactive duty for training (INACDUTRA) in June 2000.  She is a Gulf War veteran who was awarded the Combat Action Badge (CAB).
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May and December 2013, the Board remanded the issues of entitlement to service connection for a low back disorder, right thigh numbness, residuals of heat exhaustion, a neck disorder, a right arm disorder, a right hip disorder, and allergic rhinitis for additional development.  

In August 2014, the Appeals Management Center (AMC) granted service connection for allergic rhinitis.  Therefore, because the Veteran was granted the full benefit sought, and has not filed a notice of disagreement regarding her assigned effective date or rating, her claim of entitlement to service connection for allergic rhinitis is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The AMC most recently issued a supplemental statement of the case (SSOC) in August 2014 that denied the Veteran's remaining claims.  The claims folder has been returned to the Board for further appellate proceedings.

In September 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

The issues of entitlement to service connection for a neck disorder and a right arm disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not exhibit chronic residuals of heat exhaustion.

2.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  She does not exhibit qualifying disabilities manifested by a low back disorder, a right thigh disorder, or a right hip disorder from an undiagnosed illness.

3.  A low back disorder, a right thigh disorder, and a right hip disorder did not have their clinical onset in service and are not otherwise related to active duty, and arthritis of the lumbar spine was not exhibited within the first post service year.



CONCLUSIONS OF LAW

1.  Residuals of heat exhaustion were not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. § 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  A low back disorder was not incurred or aggravated in service, to include as a result of an undiagnosed illness, and arthritis of the lumbar spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 1154, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2014).

3.  A right thigh disorder was not incurred or aggravated in service, to include as a result of an undiagnosed illness.  38 U.S.C.A. §§  1110, 1117, 1131, 1154, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

4.  A right hip disorder was not incurred or aggravated during active duty service, to include as a result of an undiagnosed illness.   38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).  

By way of February 2006 (back), May 2006 (heat exhaustion, right thigh), and April 2008 (right hip) pre-adjudication letters, VA notified the Veteran of the information and evidence needed to substantiate her service connection claims.  A February 2014 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Most recently, an August 2014 supplemental statement of the case (SSOC) readjudicated the claims after all essential notice was given and pertinent evidence was received.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Accordingly, VA satisfied its duty to notify.  

Moreover, VA has complied with its duty to assist the Veteran in the development of her claims.  The evidence of record includes service treatment and personnel records, VA treatment records, private treatment records, and lay statements.  The Veteran was afforded numerous VA examinations that, when considered together, are adequate because the examiners discussed the Veteran's medical history, described her symptoms in detail, and supported the conclusions with analyses based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, neither the Veteran nor her representative assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that she is not prejudiced and the Board can adjudicate the claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Analysis

Service connection may be established on direct basis for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Alternatively, service connection may be granted on a presumptive basis for a chronic disease, such as arthritis, which manifests to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Until recently, the second and third elements of Hickson could be met through a showing of continuity of symptomatology, which could be established under certain circumstances through lay evidence.  See 38 C.F.R. § 3.303(b) (2014).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has now clarified that the theory of continuity of symptomatology applies only to diseases recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In other words, that theory may only serve as a path to service connection for diseases that fall within the presumptive provisions outlined above.  Such diseases include degenerative arthritis, but not residuals of heat exhaustion.  38 C.F.R. § 3.309(a) (2014).

Heat Exhaustion

The Veteran contends that she developed heat exhaustion while in Iraq, and that she now has residuals from this condition.  Personnel records establish that she was deployed to Iraq from April 2003 to March 2004.

Service treatment records (STRs) show that the Veteran was treated for heat rash in July 2003.  In January 2004, she complained of a runny nose, vomiting, nausea, sinus pressure, and a headache.  The diagnosis was post nasal drip and "rule out heat intolerance."

During the September 2012 hearing, the Veteran stated that she suffered from heat exhaustion many times while in Iraq.  She testified that once she "almost got into a coma" after which she was soaked down with cold water and given 3 IV's.  The Veteran denied having any incidents of heat exhaustion since returning from Iraq.  She stated that she is more sensitive to the heat and as a result she wears light clothing and drinks a lot of water.  When asked about residuals, she stated that she experienced "[o]ther biological changes to my body."  See Hearing Transcript at 20.

The Veteran's receipt of the CAB demonstrates combat service.  As a combat veteran, lay evidence is sufficient proof of an alleged injury if it is consistent with the circumstances, conditions and hardships of service.  38 U.S.C.A. § 1154(b).  The Veteran's DD-214 shows that her military occupational specialty (MOS) included internment/resettlement specialist and military policeman.  The assertion that she had symptoms of heat exhaustion during service is found to be credible.  However, 38 U.S.C.A. § 1154 does not alter the fundamental requirements of a diagnosis and a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  In this regard, the Veteran is not competent to diagnose the claimed condition.  The Board acknowledges that the Veteran claims current symptoms regarding her claimed heat exhaustion.  However, competent medical evidence is required to determine whether such symptoms are due to the type of in-service incident claimed by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran has any current residuals of heat exhaustion.  There are no findings of any current residuals of heat exhaustion.  In fact, the August 2013 VA examiner specifically found that the Veteran does not have any residuals of heat exhaustion.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110 , 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Simply put, in the absence of proof of present disability there can be no valid claim.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application and it must be denied.

Low Back, Right Hip, Right Thigh

The Veteran contends that her currently diagnosed back, right thigh, and right hip disabilities are associated with her service.  Specifically, she maintains that these disabilities are either manifestations of an undiagnosed illness or the result of carrying heavy equipment while stationed in Iraq from 2003 to 2004.  See, e.g., Hearing Transcript at 8.  She also contends that a pre-existing back condition was aggravated during her Iraq deployment and reports a continuity of back symptomatology since that time.  Alternatively, she maintains that her right thigh/right hip disabilities are related to her back disability. 

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Service connection may be established for a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of ten percent or more within a presumptive period following service in the Southwest Asian theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  With exceptions not here applicable, current law requires that in order to obtain compensation for an undiagnosed illness, the disability in question must not be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

If a disability is shown to be attributable to a known clinical diagnosis, service connection may still be established for the diagnosed entity on a "direct" basis in the same manner as described above.  38 U.S.C.A. §§ 1110, 1131.

A February 1981 Army National Guard enlistment examination contains a normal clinical evaluation of all systems.

A private treatment record shows that the Veteran was diagnosed with muscular and ligament distillation of the low back in November 1982.

April 1985, July 1989, and February 1995 medical examinations contain normal clinical evaluations of the spine and lower extremities.  The accompanying medical history reports indicate that the Veteran was in good health.

The Veteran was involved in a motor vehicle accident in August 1998 in connection with her job as a Chicago police officer.  At that time, she complained of back pain.  The diagnoses included back sprain.  The clinician prescribed physical therapy.

An April 2001 examination report contains normal clinical evaluations of the spine and lower extremities.  The accompanying medical history report mentions only the right shoulder.

A February 2003 Pre-Deployment Assessment shows that the Veteran described her health as "excellent."  A February 2003 medical examination contains normal clinical evaluations of the spine and lower extremities.  The accompanying history report indicates that the Veteran denied any back or lower extremity problems.

VA treatment records dated in February and October 2007 show that the Veteran was treated for low back/neck pain, which she associated with carrying heavy equipment while deployed to Iraq.  She was diagnosed with degenerative disc disease (DDD) in December 2007.

The Veteran submitted to a VA joints examination in October 2008.  She complained of ongoing low back pain.  The examiner reviewed the claims file and diagnosed lumbar spine arthritis with right lower extremity radiculopathy.  No etiology opinion was provided. 

The Veteran submitted to a VA spine examination in November 2008.  She complained of back pain that reportedly started during her deployment to Iraq.  She described a shooting pain that went down her right thigh and to her toes.  Physical examination revealed no functional impairment.  The examiner noted that without the claims file, he could not speculate as to whether the Veteran was treated for back pain during service.  

In April 2012, the Veteran complained of intermittent tingling and numbness in her right leg after walking or standing for 5-10 minutes, accompanied by low back pain, since December 2011.  The diagnosis was DDD of the lumbar spine.  The clinician noted that the Veteran's symptoms were most likely due to stenosis.

The Veteran submitted to a VA back examination in August 2013.  She complained of a back ache that started in 2005.  She related that the pain radiated to the right thigh and leg.  The examiner diagnosed DDD of the lumbosacral spine.  He reviewed the claims file and opined that "it is less likely than not" that the DDD was incurred in service.  He stated that there was "no evidence in history or in SMR of back issues in-service." 

In September 2013, the RO obtained an opinion from a VA examiner.  He reviewed the claims file and opined that "[i]t is not at least as likely as not" that the Veteran's back, right thigh, or right hip complaints are due to or aggravated by military service.  He concluded that there was no medical evidence of any connection and that "there is no clearly documented continuum of care from service until now."  

As the evidence of record fails to establish any clinical manifestations of arthritis within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.

The Veteran sustained a strain or sprain of the low back muscles in November 1982 and August 1998.  April 1985, July 1989, February 1995, and April 2001 medical examinations contain normal clinical spine evaluations.  The Veteran testified that she was in "good shape" prior to her Persian Gulf deployment.  Hearing Transcript at 23.  

There is no evidence of any complaints of, treatment for, or symptoms associated with arthritis in the Veteran's STRs.  Although the Veteran has received treatment from medical professionals for her low back, right thigh, and right hip, none have attributed these disabilities to any undiagnosed illness in service.  VA examiners have all found that her symptoms are attributable to known diagnoses, namely DDD and radiculopathy.  This precludes entitlement to service connection on the basis of an undiagnosed illness.  Moreover, the only medical opinions of record reflect that no relationship exists between the Veteran's current low back, right thigh, and right hip disorders and service.  There is no other evidence of a relationship between the Veteran's current low back, right thigh, right hip and service, and neither the Veteran nor her representative have alluded to the existence of any such evidence.  

Statements from the Veteran regarding a continuity of low back symptomatology since her Persian Gulf deployment are not credible.  In August 2005, the Veteran filed a claim for compensation, but low back disability was not one of the conditions for which the Veteran was seeking service connection.  If the Veteran was suffering from a low back disability since active service, as she now claims, it would seem reasonable that she would have mentioned this when she filed her initial compensation claim.  She knew of the compensation program and was claiming service connection for other disabilities.  Instead, the Veteran did not seek treatment or file a claim for low back disability until 2007 and 2009, respectively.  Consequently, the Board finds that the evidence is against a finding of a continuity of symptomatology.

The Veteran claims that her low back, right thigh, and right hip disabilities were incurred in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to orthopedic disability is commonly known and, therefore, the Veteran's testimony that current low back, right thigh and right hip disability is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the VA examination reports more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.  

Because service connection has not been granted for a low back disability, any further consideration of the issue of entitlement to secondary service connection for right thigh and right hip disabilities is moot.

The preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not applicable and the service connection claims must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for residuals of heat exhaustion is denied.

Service connection for low back is denied.

Service connection for right thigh disability is denied.

Service connection for right hip disability is denied.


REMAND

The Veteran contends that her currently diagnosed neck and right arm disabilities are associated with her service, to include the deployment to Iraq from 2003 to 2004.  Alternatively, she maintains that her neck/right arm disabilities are related to her service-connected right shoulder disability. 

STRs show that the Veteran injured her right shoulder while loading and unloading equipment from deuces in the line of duty during a period of ACDUTRA in June 1986.  At that time, she also complained about her neck.  Upon follow-up several days later, the clinician diagnosed levator scapula tendonitis. 

In February 1996, the Veteran complained of tenderness over her right elbow.  She was diagnosed with right lateral epicondylitis. 

The Veteran was involved in a motor vehicle accident in August 1998 in connection with her job as a Chicago police officer.  At that time, she complained of neck pain.  The diagnoses included cervicalgia.


STRs show that the Veteran sustained an injury to the right acromioclavicular joint while lifting heavy equipment in the line of duty on Saturday, June 17, 2000.  The pain radiated to the right scapula.  It appears that this injury was incurred during a period of INACDUTRA.  Upon follow-up several days later, it was noted that the Veteran had sustained an injury to her right shoulder and neck.  The clinician diagnosed right shoulder injury and right trapezius strain.

VA treatment records dated in February and October 2007 show that the Veteran was treated for low back/neck pain, which she associated with carrying heavy equipment while deployed to Iraq.  She was diagnosed with DDD in December 2007.

The Veteran submitted to a VA joints examination in October 2008.  She complained of ongoing neck pain.  X-rays showed disc space narrowing at C4-5 and C5-6 and a small spur formation.  The examiner reviewed the claims file and diagnosed cervical spine arthritis with right upper extremity radiculopathy.  He opined that "[i]t is not at least as likely as not" that the Veteran's right arm and neck pain was due to her service-connected right shoulder disability.  Instead, he determined that "it is more likely than not" due to the cervical spine arthritis.  The examiner did not provide an etiology opinion with respect to the cervical spine condition.

The Veteran submitted to a VA spine examination in November 2008.  She complained of neck pain that reportedly started during her deployment to Iraq.  Physical examination revealed no functional impairment.  The examiner diagnosed disc space narrowing at C4-5 and C5-6 and a small spur formation.  He noted that without the claims file, he could not speculate as to whether the Veteran was treated for neck pain during service.  He noted that while there was subjective weakness and decreased sensation, there was no objective evidence of such condition.  He opined that "[i]t is not at least as likely as not" that the Veteran's neck disability is related to her right shoulder condition, noting that a shoulder condition would not cause disc space narrowing of the cervical spine.

The Veteran submitted to a VA neck examination in August 2013.  She reported that her neck pain started in 2005.  The examiner diagnosed degenerative disc disease of the cervical spine.  He reviewed the claims file and opined that "[i]t is less likely as not that" that the Veteran's neck pain was incurred in service.  He based his opinion on "[n]o neck issues in service by history and SMR."  

In September 2013, the August 2013 VA examiner completed a Disability Benefits Questionnaire (DBQ) with respect to the Veteran's neck using the Acceptable Clinical Evidence (ACE) process.  He reviewed the claims file and opined that "[i]t is not at least as likely as not" that the Veteran's neck and right arm complaints are due to or aggravated by military service.  He concluded that there was no medical evidence of any connection and that "there is no clearly documented continuum of care from service until now."  With respect to the right arm, the examiner opined that "[i]t is not at least as likely as not" that the Veteran's complaints are due to or aggravated by military service.  He concluded that there was no medical evidence of any connection and that "there is no clearly documented continuum of care from service until now."  The examiner determined that the Veteran's shoulder pain did not start until 2006, "well after discharge."

In February 2014, the August 2013 VA examiner completed a DBQ with respect to the Veteran's right arm using the ACE process. The examiner diagnosed mild right arm strain.  He provided a negative nexus opinion with respect to direct service connection, finding no service treatment record of any right arm disability.  He also provided a negative nexus opinion with respect to secondary service connection, finding "no evidence of aggravation of r[igh]t arm disability caused by left arm disability."


In July 2014, the Veteran submitted to a VA right arm examination.  The examiner did not provide a diagnosis.  He opined that the "condition claimed was less likely than not" incurred in or caused by the claimed in-service injury, event or illness.  He found "no documentation in the SMR of any right shoulder disability."

The August 2013 neck opinion is incorrect with respect to the history of neck complaints.  STRs indicate that the Veteran sustained a neck injury in June 1986 and June 2000 during periods of ACDUTRA and INACDUTRA, respectively.  Medical opinions have no probative value when they are based on an inaccurate factual predicate.  Reonal v. Brown, 5 Vet. App. 548 (1993).  In addition, the February 2014 VA examiner provided a secondary service connection opinion, but referenced the wrong disability.  The Veteran is service-connected for a right shoulder disability.  Finally, the September 2013 examiner incorrectly noted that the Veteran had only had right shoulder pain since 2006.  See Reonal, supra.

Accordingly, the case is REMANDED for the following action:

1. Request that the August 2013 VA examiner review the claims file and provide the following addendum opinion:

(a) Is it at least as likely as not, i.e., 50 percent probability or greater, that the Veteran's current neck disability had its clinical onset during the Veteran's active duty period (April 2003 to March 2004), the period of ACDUTRA service in June 1986, or the period of INACDUTRA service in June 2000?  The examiner should consider the June 1986 and 2000 STRs, as well as the Veteran's September 2012 hearing testimony.

(b) If not, is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current 
(c) 
neck disability was caused or aggravated by the Veteran's service-connected right shoulder disability?  If aggravated, specify the baseline of neck disability prior to aggravation, and the permanent, measurable increase in neck disability resulting from the aggravation.

(d) Is it at least as likely as not, i.e., 50 percent probability or greater, that any currently diagnosed right arm disability (other than the service-connected right shoulder disability) had its clinical onset during the Veteran's active service (April 2003 to March 2004) or a verified period of ACDUTRA or INACDUTRA as noted in the claims file?  

(e) If not, is it at least as likely as not, i.e., 50 percent probability or greater, that any currently diagnosed right arm disability was caused or aggravated by the Veteran's service-connected right shoulder disability?  If aggravated, specify the baseline of right arm disability prior to aggravation, and the permanent, measurable increase in right arm disability resulting from the aggravation.

(If the August 2013 examiner is no longer available, or if that examiner or the AOJ finds that a new examination is necessary, the Veteran should be scheduled for a VA examination.  The examiner should also be asked to answer the questions posed above.)

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the neck and right arm claims.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


